Citation Nr: 0734439	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.


THE ISSUES

1.  Entitlement to service connection for loss of sight in 
right eye.

2.  Entitlement to service connection for loss of hearing in 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran appeared and testified at 
a personal hearing before the RO's Decision Review Officer in 
March 2004.  A copy of the transcript is in the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the veteran's representative at the March 2004 
hearing specifically requested a search for records of the SS 
Alexander Brown regarding the incident of December 1944 of a 
boom cable snapping, which the veteran claims hit and injured 
his right eye and ear.  While the RO obtained ship's manifest 
records for the SS Alexander Brown for the period of October 
1944 through April 1945, these records only indicate that the 
veteran served on the ship during that timeframe, but the 
records do not reflect the incident which the veteran asserts 
caused his injuries.  Such events are contained in the ship's 
logs, which the RO attempted to obtain.  However, records 
from the National Archives that show the logbook for the SS 
Alexander Brown's voyage from October 1944 to April 1945 is 
missing.  The RO also requested the veteran's health records 
from the U.S. Department of Health and Human Services, which 
indicated in a September 2004 letter that the requested 
records were destroyed in 1999.  Therefore, the Board 
concludes that the RO has fulfilled its duty to assist the 
veteran in obtaining records regarding his December 1944 
accident.  

Right Eye Disability

As to competent evidence of a current right eye disability or 
persistent or recurrent symptoms of a disability, the record 
contains private treatment records from May 1978 through June 
2002 for central serous choroidopathy, perifoveal lesion, 
maculopathy and a definitive optic neuropathy of the right 
eye.  

With regard to evidence establishing that an event, injury, 
or disease occurred in service, the Board finds the veteran's 
testimony at the March 2004 RO hearing that the December 1944 
accident occurred, that he was treated by a ship's purser, 
then later treated in New Guinea, and within six weeks he got 
glasses in Sydney, Australia to be credible.  The February 
2003 buddy statement of a crewmember who served with the 
veteran at the time, but who did not witness the December 
1944 accident corroborates the veteran's story in that the 
crewmember witnessed the results of the injury and remembers 
the deck hands talking about the accident in the way the 
veteran described it.  The crewmember also remembers the 
veteran stating that his right eye bothered him.  The 
veteran's statements of March, 2003 and October 2003 have 
been consistent and credible on this issue.

As to the element of an indication that the disability may be 
associated with the veteran's service connection, the fact 
that the veteran states that his current right eye condition 
is directly the result of his December 1944 accident in 
service, is enough to satisfy the low threshold of the third 
prong for McLendon, supra.  

However, with regard to the right eye disability, the Board 
finds there is insufficient competent medical evidence on 
file to make a decision on the issue of service connection 
for right eye disability.  The veteran has not been afforded 
a VA medical examination, including with medical nexus 
opinion, and there is otherwise no competent medical opinion 
evidence of record on the question of nexus of the current 
right eye disability to his December 1944 accident.  

Right Ear Disability

As to competent evidence of a current right ear disability, 
the veteran's statement of  March 2003 asserts that he has 
had ringing in his right ear since December 1944 when the 
accident occurred.  

With regard to evidence establishing that an event, injury or 
disease occurred in service, as discussed above, while no 
service records exist establishing the veteran's December 
1944 accident, the February 2003 buddy statement of a 
crewmember corroborates the veteran's credible testimony that 
the December 1944 accident caused injury to the veteran's 
ear.  The Board acknowledges evidence of the veteran's in-
service right ear injury.

As to an indication that the disability or persistent or 
recurrent symptoms may be associated with his service, the 
veteran states that his current ringing in the right ear is 
directly the result of his December 1944 accident in service.  

Finally, with regard to the ringing in the right ear, the 
Board finds there is insufficient competent medical evidence 
on file to make a decision on the issue of service connection 
for right ear disability.  The veteran has not been afforded 
a VA medical examination, including with medical nexus 
opinion, and there is otherwise no competent medical opinion 
evidence of record on the question of nexus of the current 
ringing in the right ear to the December 1944 accident.

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish initial disability ratings and effective dates, if 
service connection is granted on appeal, and it is unclear 
whether VA has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim." 38 C.F.R. 
§ 3.159(b)(1).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for VA examinations, by appropriate 
specialists to determine the nature and 
etiology of the veteran's claimed loss of 
sight in the right eye and hearing loss 
in the right ear.  The examiners should 
be provided the full and accurate 
relevant history of the appellant's right 
eye and ear injuries; service records 
from October 1942 through August 1945 and 
the claims files.  All indicated tests 
and studies should be undertaken.  

Regarding hearing loss in the right ear, 
the AOJ should schedule the veteran for a 
VA audiological examination with 
audiometric testing.  The examination 
report with test results should be 
associated with the veteran's claims 
file.

The examiner in reference to the loss of 
sight in the right eye, must comment on 
the nature and extent of the residuals of 
the claimed injury to the right eye.  

For any diagnosed current loss of sight 
in the right eye and hearing loss in the 
right ear, each examiner should offer an 
opinion as to whether the current loss of 
sight in the right eye and hearing loss 
in the right ear are at least as likely 
as not (50 percent or greater 
probability) related to (caused or 
aggravated by) the in-service injury in 
December 1944.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for loss 
of sight in the right eye and hearing 
loss in the right ear.  If service 
connection is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining VA 
medical examinations and medical nexus opinions.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




